Citation Nr: 9905222	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-27 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an increased evaluation for stricture urethral 
prostatitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1945 to 
September 1949.

This matter comes before the Board on appeal of a November 
1996 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Reno, Nevada.

The Board notes that the appellant, in August 1997, filed a 
notice of disagreement with the remaining issues adjudicated 
in the November 1996 rating decision.  The record discloses, 
however, that the appellant did not perfect an appeal with 
respect to the issues of entitlement to service connection 
for back problems secondary to the service-connected 
disability, and service connection for stomach and 
gastrointestinal ulcer based upon the submission of new and 
material evidence.  38 C.F.R. § 20.202 (1998).  However, the 
appellant's service representative, in conjunction with a 
January 1999 written brief presentation, submitted additional 
medical evidence pertinent to one of the unappealed issues.  
38 C.F.R. § 20.304 (1998).  The evidence consists of a 
medical statement concerning the etiology of the claimed back 
disorder.  Inasmuch as this evidence pertains to an issue 
that is not presently in appellate status, it is referred to 
the RO for the appropriate RO action. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

2.  The appellant's stricture urethral prostatitis is 
currently manifested by urinary frequency of five to six 
episodes daily, and between three and five episodes of 
nocturia, and enlargement of the prostate; the appellant has 
required periodic dilatation.

3.  There is no evidence of the need for absorbent material, 
urinary retention requiring intermittent or continuous 
catheterization, or voiding frequency occurring at intervals 
less than one hour during the daytime, or five or more times 
at night.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
stricture urethral prostatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.14, 4.20, Part 4, § 4.115a, Diagnostic Code 7519 
(effective prior to February 17, 1994); 59 Fed. Reg. 2523-
2529 (effective February 17, 1994), codified at 38 C.F.R. 
§ 4.115a, Diagnostic Code 7519 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that service connection for traumatic 
urethra stricture, and chronic prostatitis was granted by 
rating action in November 1951.  A 30 percent evaluation was 
assigned for these disabilities under Diagnostic Codes 7518 
and 7527.  The record discloses that this disability was the 
subject of further rating adjudication in 1956, at which 
time, the rating evaluation was reduced to a noncompensable 
evaluation.  This determination was predicated upon clinical 
findings noted on VA examination in October 1956.  The 
service-connected disability was recharacterized as 
"stricture, urethra, prostatitis."

In May 1992, the appellant sought an increased evaluation for 
his service-connected disability.  In support of his claim, 
the appellant indicated that his symptomatology had increased 
in severity.

Clinical records, dated from April 1992 to August 1992, were 
received.  A review of these treatment reports discloses that 
the appellant was treated during this period for symptoms 
associated with disorders of the stomach and rectum.  These 
clinical records are negative for any treatment for the 
service-connected disability.  An April 1992 clinical report 
indicated that the appellant denied dysuria.  During an 
examination in July 1992, the appellant reported symptoms of 
incontinence. By rating decision, in January 1993, the RO 
continued the assigned rating evaluation for the service-
connected urethral stricture and prostatitis.

The appellant again sought an increased evaluation for his 
service-connected disability in January 1996.  

During VA examination in February 1996, the appellant 
reported a history of injury to his pelvis during service.  
He indicated that he was evaluated with a urethral stricture 
at that time.  He reported a history of urethral dilatations 
since the time of the injury until approximately six months 
following his release from service.  The appellant reported 
that two or three dilatations were performed since that time, 
with the last procedure performed approximately five years 
earlier.  He reported subjective complaints of urgency, 
nocturia, and a slight dribble associated with his urine 
stream.  The appellant described his stream size as good.  On 
physical examination, the appellant did not report any 
complaints relative to his urethra.  The prostate was 
enlarged 3+, and noted to be firm.  The appellant reported 
that he urinated six times daily, with two episodes of 
nocturia.  He denied symptoms of pain or tenesmus.  The 
appellant also denied incontinence requiring use of pads or 
appliance.  Radiographic studies performed in conjunction 
with this examination were significant for findings of 
degenerative changes involving the hips.  The diagnostic 
impression was urethral stricture status post trauma, by 
history; benign prostate hypertrophy; and prostatitis, by 
history.

By rating action, dated in April 1996, the RO increased the 
rating evaluation from zero percent to 10 percent for the 
service-connected disability under Diagnostic Code 7519-7518.

In correspondence, dated in June 1996, the appellant reported 
that he was voiding up to six times per night.  

Private medical records, dated from August 1994 to June 1996, 
were reviewed.  These records document treatment for the 
appellant's stomach and rectal conditions.  An August 1994 
medical examination report indicated that evaluation of the 
genitourinary system was normal.  

The appellant underwent VA examination in November 1996.  It 
was noted that the appellant's medical history was 
significant for a crush injury to his penis during service, 
with a resultant urethral stricture.  On examination, the 
appellant complained of severe urgency during the daylight 
hours.  He reported nocturia three to five times each night.  
He denied symptoms of hematuria or pyuria.  Objective 
findings on examination revealed the prostate to enlarged 3+, 
with no evidence of nodules.  The external genitalia was 
evaluated as normal, with no evidence of urethral stricture 
of the penis.  The appellant reported that he urinated five 
to six times daily, with four to five episodes of nocturia.  
He denied symptoms of pyuria, pain, or tenesmus.  The 
examiner noted that the appellant did report incontinence 
requiring the use of pads or appliance.  The appellant 
underwent radiographic evaluation in October 1996.  These 
diagnostic studies revealed the urethra to be smooth without 
evidence of narrowing.  It was noted that there was an area 
of the prosthetic urethra which showed considerable 
narrowing.  It was noted that the visualized partially filled 
urinary bladder showed elevation of its floor, which was 
noted to the consistent with prostatic enlargement.  The 
appellant was evaluated with a prostate-specific antigen of 
1.23 at that time.  The diagnostic impression was benign 
prostatic hypertrophy with urinary urgency and frequency.  In 
his assessment, the examiner noted that there was no evidence 
of urethral stricture on urogram.  It was noted that a 
segmental stricture, prostatic urethra, was noted on urogram 
studies.  Based upon these clinical findings, the RO, in a 
November 1996 rating decision, increased the rating 
evaluation from 10 percent to 20 percent.  

Clinical records, dated from November 1995 to March 1997, 
were reviewed in conjunction with the appellant's claim.  
These records disclose that the appellant was evaluated for 
urethral stricture in September 1996.  The clinical report 
indicated that the appellant had last undergone a dilatation 
two or three years earlier.  The clinical impression was 
urethral stricture.  

In correspondence, dated in August 1997, the appellant 
indicated that he now urinates quite frequently, during both 
the day and night hours.  He indicated that this circumstance 
causes him interrupted sleep, and difficulty during working 
hours.  In that context, the appellant indicated his belief 
that his last employment was terminated due to his need for 
frequent restroom breaks.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition; and 38 C.F.R. 
§ 4.2 which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.

The Court of Veterans Appeals (Court) has stated that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Because there is no separate code for evaluating urethral 
stricture prostatitis, the appellant's genitourinary 
condition was rated, by analogy, to Diagnostic Code 7518-
7519, which provide for stricture and fistula of the urethra.  
38 C.F.R. § 4.20.  The Board notes that only one evaluation 
is warranted since these codes essentially consider similar 
genitourinary symptoms and the assignment of two separate 
evaluations for the appellant's service-connected disability 
would violate the principle against the pyramiding of 
disability evaluations.  38 C.F.R. § 4.14.

Under the old rating criteria, a 10 percent evaluation is 
warranted for stricture of the urethra requiring dilations 
every 2 or 3 months.  A 30 percent evaluation is warranted 
where cystitis is present and frequent dilations are 
required.  38 C.F.R. § 4.115a, Diagnostic Code 7518.

A 20 percent evaluation is warranted for a mild fistula of 
the urethra with slight intermittent leakage.  A 40 percent 
evaluation is appropriate for a moderate fistula with 
continuous drainage requiring the constant use of a pad or 
appliance.  38 C.F.R. § 4.115a, Diagnostic Code 7819.

The provisions of 38 C.F.R. § 4.115a, Code 7518 were 
redesignated and revised as 38 C.F.R. § 4.115b and a new 38 
C.F.R. § 4.115a was added effective February 17, 1994.  The 
appellant's urethral stricture is now rated as a voiding 
dysfunction which contemplates either urine leakage, 
frequency or obstructed voiding, whichever is predominant. 
The wearing of absorbent materials which must be changed less 
than 2 times per day is assigned a 20 percent rating. A 40 
percent evaluation is warranted when the wearing of absorbent 
materials is required which must be changed 2 to 4 times per 
day.

For urinary frequency, a 20 percent evaluation is warranted 
for daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 40 
percent evaluation is warranted for urinary frequency with 
daytime voiding interval less than one hour, or; awakening to 
void 5 or more times per night.

Obstructed voiding shall be assigned a 30 percent rating for 
urinary retention requiring intermittent or continuous 
catheterization. This is the highest rating for obstructed 
voiding.

Where a law or regulation changes after the claim has been 
filed or reopened, but before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991)

In this case, the evidence demonstrates that the appellant's 
service-connected disability has resulted in an increase in 
voiding frequency at night.  In that context, the evidence 
shows that the appellant has reported five to six episodes of 
daily voiding.  However, he now reports three to five 
episodes of nocturia.  On VA examination in February 1996, 
the appellant reported urinary frequency of six episodes 
during the daytime, with nocturia twice nightly.  The 
evidence further discloses an enlargement of the prostate, as 
demonstrated on diagnostic evaluation on VA examination in 
February and November 1996.  Other clinical evidence 
discloses that the appellant's most recent dilatation was 
performed in approximately 1993 or 1994, with the procedure 
apparently having been performed prior to that some time in 
1991.  The Board notes that the record is significant for 
extensive clinical treatment for conditions for which service 
connection has not been established.  It is the appellant's 
contention that such additional disability is causally 
related to his service-connected disability.  The Board 
notes, however, that there is no competent medical evidence 
of record which establishes an etiological relationship 
between such additional disabilities and the appellant's 
service-connected condition.  Accordingly, symptomatology 
associated with these non-service connected disorders may not 
be considered in the context of the claim for an increased 
evaluation of the service-connected urethral stricture 
prostatitis.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (the Board is required to adjudicate claims for 
increased ratings in light of the schedular criteria provided 
by the regulations); See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Cf. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record shows that symptomatology associated 
with the appellant's service-connected stricture urethral 
prostatitis does not warrant a higher rating under the 
regulations now in effect, or under those in effect at the 
time the appellant initiated his claim.  In that regard, the 
appellant does not need to wear absorbent materials.  
Moreover, there is no evidence of daytime voiding intervals 
of less than one hour, nor is there any report that the 
service-connected disability awakens the appellant to void 5 
or more times per night.  

Upon consideration of all of the evidence, it is the Board's 
opinion that the current 20 percent evaluation most nearly 
approximates the appellant's overall disability picture.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  However, the 
record does not reflect periods of hospitalization because of 
the appellant's service-connected stricture urethral 
prostatitis, and there is no showing that this service 
connected condition has significantly interfered with the 
appellant's employment status.  Thus, the record does not 
present an exceptional case where his noncompensable 
evaluation is found to be inadequate. See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In its evaluation of the above-referenced claim, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected disability.  The clinical findings from 
the most recent VA examination and his assertions, when 
considered in light of the medical history of record, were 
not found to support the assignment of an increased 
evaluation for the service-connected stricture urethral 
prostatitis. 


ORDER

An increased evaluation for stricture urethral prostatitis, 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

